DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.16422662, 15982239, 15729069, 15171720, 14953631, 14632257, US-provisional-application 61946072 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Claims 1, 5, 18 require limitation: “provides the voice signal segments in a first in, first out order” and Claims 3 and 18 require “captioning resources in a round robin fashion”.  Claim 10 requires “the number of ongoing calls increases, the captioning administrator module increases the number of captioning resources”. Claim 19 requires “increasing and decreasing the number of captioning resources available”.  Claim 20 requires “a range between 40% and 80% of the total number of ongoing calls”.  These limitations are not properly supported in the prior filed applications listed above.  Claim 1 - 20 are not entitled to the benefit of the prior applications.  Hence, the effective filing date of the claims 1 – 20 was May 14, 2021.  
Furthermore, the instant application 17/321,222 (‘222) is a continuation application of 16/422,662 (‘662) filed on May 24, 2019.  However, the subject matters in the instant application ‘222 are not fully supported by parent application ‘662 (see cited limitations above).  Hence the instant application ‘222 is not a proper continuation application of ‘662.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “segment can be provided to an AU device associated with the call ad presented by the AU device to an AU in the order in which the corresponding voice signal segment was received” believed to be “segment can be provided to an AU device associated with the call ID presented by the AU device to an AU in the order in which the corresponding voice signal segment was received”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 18 and 19 are directed to a method of organizing transcribing resources (Step 1, Yes).

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 18 and 19, the limitation of steps:
(i) a plurality of separate captioning resources, each captioning resource configured to receive voice signal segments and generate captions corresponding to the received voice signal segments, captioning resources that are not currently captioning a voice signal segment being in a standby mode; (ii) a captioning administrator module that receives HU voice signal segments corresponding to a plurality of separate ongoing calls between HUs and AUs and that provides the voice signal segments in a first in, first out order to the captioning resources, the administrator module providing each voice signal segment from each call to any one of the captioning resources to be captioned without regard to which captioning resource captioned prior voice signal segments generated during the call and, the administrator module further receiving caption segments back from the captioning resources and providing those captioning segments to AU devices associated with the calls that generated corresponding HU voice signal segments; and wherein the number of captioning resources is less than the number of ongoing calls.
(i) a plurality of separate captioning resources, each captioning resource configured to receive voice signal segments and generate captions corresponding to the received voice signal segments, captioning resources that are not currently captioning a voice signal segment being in a standby mode; (ii) a captioning administrator module that receives HU voice signal segments corresponding to a plurality of separate ongoing calls between HUs and AUs and that provides the voice signal segments in a first in, first out order to the captioning resources in a round robin fashion without regard to which captioning  resource captioned prior voice signal segments generated during any of the calls, the administrator module further receiving caption segments back from the captioning resources and providing those captioning segments to AU devices associated with the calls that generated corresponding HU voice signal segments; and wherein the number of captioning resources is less than the number of ongoing  calls.  
(i) a plurality of separate captioning resources, each captioning resource configured to receive voice signal segments and generate captions corresponding to the received voice signal segments; and (ii) a captioning administrator module that receives HU voice signal segments corresponding to a plurality of separate ongoing calls between HUs and AUs and that provides the voice signal segments to the captioning resources to be captioned, the administrator module increasing and decreasing the number of captioning resources available to caption voice signal segments and maintaining the number of captioning resources below the number of ongoing calls.
The method steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in organizing captioning resources such as human transcribers; for example, an human administrator may mentally organizing a plurality of human transcribers: providing a plurality of separate captioning transcribers; separating voice signals into segments; providing voice signals in temporal order to the plurality of transcribers; adjusting the number of transcribers based on the usage. The mere nominal recitation of a captioning relay performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 18 and 19 recite the additional elements of: communication devices, relay, modules, resources.  The limitations of the communication devices and relay configured to obtain the voice signal consist of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  The claimed steps recite merely the high level function or result of the function, without specific technical steps to achieve them, where the recitation is either a generic and well-known computing step.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 18 and 19 recite the additional elements of: communication devices, relay, modules, resources set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " device 14 may include a computer, a smart phone, a smart tablet, etc., that can facilitate audio communications with other devices" in the Applicant’s published application, para. [0119].  Applicant's specification describes the computer component in generic manner: “the disclosed subject matter may be implemented as a system, method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer or processor based device to implement aspects detailed herein” para. [0115].  The claim lacks any description of specific algorithms to organizing the captioning resources.  There is no indication in the Specification that Applicant have achieved an advancement or improvement in voice signal recording technology and ASR technology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wittenstein et al. (US 2011/0087491 A1).
Re claim 19:
19. Wittenstein teaches a captioning relay for captioning hearing user (HU) voice signals of HU's that use HU communication devices to participate in voice communication calls with assisted users (AUs) that use AU communication devices, each call including at least one HU generating voice signals that are transmitted from an HU communication device to at least one AU communication device (Wittenstein, [0059], “the transcriber management system serves as a telephone exchange bridging conversations to be transcribed”; [0047], “For machine transcribers on local or remote systems under the transcription system's control or in a server cloud”; Abstract, “speech transcription”; [0005], “management of a varying pool of human and machine transcribers”), the relay comprising: 
(i) a plurality of separate captioning resources, each captioning resource configured to receive voice signal segments and generate captions corresponding to the received voice signal segments (Wittenstein, [0052], “the transcription of part or all of a conversation”; [0058], “Source separator 701 analyzes the part of conversation 707 selected for transcription according to transcription job specification 706”; [0071], “specifies which portions of which audio channels in a conversation are to be transcribed”); and 
(ii) a captioning administrator module that receives HU voice signal segments corresponding to a plurality of separate ongoing calls between HUs and AUs and that provides the voice signal segments to the captioning resources to be captioned, the administrator module increasing and decreasing the number of captioning resources available to caption voice signal segments (Wittenstein, [0026] – [0028]; i.e., [0026], “Transcription forecaster 101 computes transcription forecasts … based on previous and scheduled transcription jobs 105 and other information”; [0027], “Transcription allocator 102 breaks down scheduled transcription jobs … scheduling, and distribution of scheduled and forecast”; the transcriber is selected based on previous jobs, transcriber characteristics and anticipate (forecast) the demand for transcription before the transcription job is assigned) and, the administrator module further receiving caption segments back from the captioning resources and providing those captioning segments to AU devices associated with the calls that generated corresponding HU voice signal segments (Wittenstein, [0071], “transcription manager 104 waits until each utterance transcription 806 is finished before feeding the completed transcription to the transcription merger”; fig. 8, 806, 804; 806 – Utterance Transcription transfer to Transcription Merger before sending to the user) and 
maintaining the number of captioning resources below the number of ongoing calls (Wittenstein, [0053]; [0027], “enters the scheduled transcription tasks into a queue as queued transcription tasks”; [0049], “there are more enrollees awaiting transcription work than the transcription system is expected to be able to provide for”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4,6-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenstein et al. (US 2011/0087491 A1) in view of Boes et al. (US 2010/0204989 A1).
Re claim 1:
1. Wittenstein teaches discloses captioning relay for captioning hearing user (HU) voice signals of HU's that use HU communication devices to participate in voice communication calls with assisted users (AUs) that use AU communication devices, each call including at least one HU generating voice signals that are transmitted from an HU communication device to at least one AU communication device (Wittenstein, [0059], “the transcriber management system serves as a telephone exchange bridging conversations to be transcribed”; [0047], “For machine transcribers on local or remote systems under the transcription system's control or in a server cloud”; Abstract, “speech transcription”; [0005], “management of a varying pool of human and machine transcribers”), the relay comprising: 
(i) a plurality of separate captioning resources, each captioning resource configured to receive voice signal segments and generate captions corresponding to the received voice signal segments, captioning resources that are not currently captioning a voice signal segment being in a standby mode (Wittenstein, fig. 5, “Transcribers”; [0036], “is able to be contacted to stand by for a request to transcribe an utterance”; [0035], “The transcriber readiness levels may include potential 301, candidate 302, registered 303, on-call 304, on-duty 305, active 306, and busy 307, of which the candidate level is the lowest-level state tracked, and busy is the highest”); 
(ii) a captioning administrator module that receives HU voice signal segments corresponding to a plurality of separate ongoing calls between HUs and AUs (Wittenstein, [0052], “the transcription of part or all of a conversation”; [0058], “Source separator 701 analyzes the part of conversation 707 selected for transcription according to transcription job specification 706”; [0071], “specifies which portions of which audio channels in a conversation are to be transcribed”), 
the administrator module providing each voice signal segment from each call to any one of the captioning resources to be captioned without regard to which captioning resource captioned prior voice signal segments generated during the call (Wittenstein, [0026] – [0028]; i.e., [0026], “Transcription forecaster 101 computes transcription forecasts … based on previous and scheduled transcription jobs 105 and other information”; [0027], “Transcription allocator 102 breaks down scheduled transcription jobs … scheduling, and distribution of scheduled and forecast”; the transcriber is selected based on previous jobs, transcriber characteristics and anticipate (forecast) the demand for transcription before the transcription job is assigned) and, the administrator module further receiving caption segments back from the captioning resources and providing those captioning segments to AU devices associated with the calls that generated corresponding HU voice signal segments (Wittenstein, [0071], “transcription manager 104 waits until each utterance transcription 806 is finished before feeding the completed transcription to the transcription merger”; fig. 8, 806, 804; 806 – Utterance Transcription transfer to Transcription Merger before sending to the user); and 
wherein the number of captioning resources is less than the number of ongoing calls (Wittenstein, [0053]; [0027], “enters the scheduled transcription tasks into a queue as queued transcription tasks”; [0049], “there are more enrollees awaiting transcription work than the transcription system is expected to be able to provide for”).

Wittenstein teaches the scheduled transcription tasks are organized into a queue as queued transcription tasks (Wittenstein, [0027]).  Wittenstein does not explicitly disclose the limitation: provides the voice signal segments in a first in, first out order to the captioning resources.  Boes et al. (US 2010/0204989 A1) teaches a distributed dictation/transcription system (Boes, Abstract).  Boes teaches the limitation: provides the voice signal segments in a first in, first out order to the captioning resources (Boes, [0061], “the next job may be the next job in the queue based on a first in, first out queue, a priority ranking, or other associated methodology to assign jobs”; Abstract, “A job queue at the dictation manager holds the queues the audio to be provided to the dictation servers. The dictation manager reviews all jobs in the job queue and send audio with a user profile matching a user profile already uploaded to the dictation server regardless of whether the matching audio is next in the job queue”).  Therefore, in view of Boes, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in Wittenstein, by providing the FIFO queue as taught by Boes, since it was known in the art to use fifo queue to provide a fair system which applies the first come, first server principle. 

Re claim 2:
2. The captioning relay of claim 1 wherein captioning resources that are not currently captioning voice signal segments are in a standby mode and wherein, the administrator module provides voice signal segments to captioning resources that are in the standby mode prior to providing voice signal segments to captioning resources currently captioning voice signal segments (Wittenstein, fig. 5, “Transcribers”; [0036], “is able to be contacted to stand by for a request to transcribe an utterance”; [0035], “The transcriber readiness levels may include potential 301, candidate 302, registered 303, on-call 304, on-duty 305, active 306, and busy 307, of which the candidate level is the lowest-level state tracked, and busy is the highest”).

Re claim 4:
4. The captioning relay of claim 1 wherein each of the captioning resources includes an automated speech recognition (ASR) engine (Wittenstein, [0032], “A transcriber 202 may be a human dictation typist, a machine speech recognizer”).

Re claim 6:
6. The captioning relay of claim 4 wherein each ASR generates caption segments for HU voice signal segments consecutively in the same order that the voice signal segments are received (See claim 1 above and Boes, [0061], “the next job may be the next job in the queue based on a first in, first out queue, a priority ranking, or other associated methodology to assign jobs”; Abstract, “A job queue at the dictation manager holds the queues the audio to be provided to the dictation servers. The dictation manager reviews all jobs in the job queue and send audio with a user profile matching a user profile already uploaded to the dictation server regardless of whether the matching audio is next in the job queue”) and sends those caption segments back to the administrator module (Wittenstein, [0071], “transcription manager 104 waits until each utterance transcription 806 is finished before feeding the completed transcription to the transcription merger”; fig. 8, 806, 804; 806 – Utterance Transcription transfer to Transcription Merger before sending to the user) and wherein the administrator module tracks the order of voice signal segments provided to each ASR and relates that order to specific ones of the ongoing calls so that caption segments received back from the ASRs can be associated with specific ones of the ongoing calls (Wittenstein, [0071], “Transcription merger 804 assembles utterance transcriptions 806 corresponding to transcription tasks 108 belonging to a single transcription job 105 into a single coherent merged transcription 109, using utterance locations 807 to determine the position of each transcription fragment in the overall speech to be transcribed … The conversation, part or all of which is to be transcribed, is specified by conversation identifier 902, where a conversation may be anything from a single speaker dictating a brief note or length monologue, to an ordinary telephone dialog between two speakers, to a business meeting among several speakers”).

Re claim 7:
7. The captioning relay of claim 1 wherein each of at least some of the captioning resources includes a call assistant (CA) that listens to voice signal segments and performs at least some process to generate captions corresponding to the voice signal segments (Wittenstein, [0025], “Transcriber management
system 100 uses these components to maximize the efficiency of a varying pool of human and machine transcriber resources of diverse skills and qualifications to transcribe speech of diverse dialects, voice types, audio quality, duration, and other source characteristics in a fluctuating load of transcription jobs 105 with diverse accuracy, promptness, privacy, security, and other requirements, into transcriptions 109”; [0069], “a human dictation editor listening to the utterance and editing the transcription”).

Re claim 8:
8. The captioning relay of claim 1 wherein the captioning administrator module maintains correlation between the ongoing calls and the captions generated for HU voice signal segments for the ongoing calls (Wittenstein, fig. 8, “Correlator 802”; [0059], “each attendee can be assigned a unique client ID automatically stored and recalled on the client's machine”; [0070], “For automatic speech recognizers providing such information, the correlator extracts the speech-to-text correlation information from the automatic speech recognizer. For other machine transcribers and for human transcribers”).

Re claim 9:
9. The captioning relay of claim 1 wherein the administrator module tracks the number of ongoing calls and automatically activates and deactivates captioning resources as a function of the number of ongoing calls (Wittenstein, fig. 3; [0035]).

Re claim 10:
10. The captioning relay of claim 9 wherein, as the number of ongoing calls increases, the captioning administrator module increases the number of captioning resources (Wittenstein, [0048], “The transcriber recruiter similarly monitors whether a sufficient number of transcribers with the required qualifications are scheduled to be on call to handle the forecast demand within the next few days 510. If not, the transcriber recruiter notifies additional registered transcribers as appropriate that it wants to engage their services and schedules them in 511. If too many are on-call, the recruiter unschedules the surplus 512”).

Re claim 11:
11. The captioning relay of claim 1 wherein at least some of the captioning resources include automated speech recognition (ASR) engines and others include call assistants trained to listen to HU voice signal segments and to generate captions for those voice signal segments (Wittenstein, [0025], “Transcriber management system 100 uses these components to maximize the efficiency of a varying pool of human and machine transcriber resources of diverse skills and qualifications”).

Re claim 12:
12. The captioning relay of claim 1 wherein the administrator module maintains a separate call log for each of the ongoing calls, the administrator module storing correspondence data that correlates each voice signal segment received for an associated call with one of the caption segments received back from the captioning resources so that the caption segment can be provided to an AU device associated with the call ad presented by the AU device to an AU in the order in which the corresponding voice signal segment was received (Wittenstein, [0071], “Transcription merger 804 assembles utterance transcriptions 806 corresponding to transcription tasks 108 belonging to a single transcription job 105 into a single coherent merged transcription 109, using utterance locations 807 to determine the position of each transcription fragment in the overall speech to be transcribed … The conversation, part or all of which is to be transcribed, is specified by conversation identifier 902, where a conversation may be anything from a single speaker dictating a brief note or length monologue, to an ordinary telephone dialog between two speakers, to a business meeting among several speakers”; [0059], “the system can provisionally identify attendees by their Caller IDs … each attendee can be assigned a unique client ID automatically stored and recalled on the client's machine”).

Re claim 13:
13. The captioning relay of claim 1 wherein the administrator module receives streaming HU voice signals related to the ongoing calls and divides those streaming voice signals into the voice signal segments to be captioned (Wittenstein, [0070], “correlator 802 compares presented utterances 805 with utterance transcriptions 806 on the fly as they are produced, and timestamps the transcription fragments in synchrony with the original audio”; [0056], “the transcription job processor further divides uniform utterances into incoherently brief snippets”; [0058]).

Re claim 14:
14. The captioning relay of claim 13 wherein the administrator module divides the streaming voice signals into segments based at least in part on when silent periods occur during the streaming voice signals (Wittenstein, [0065], “dividing an utterance from a single speaker, source separator 701 locates utterance boundaries during silences if possible”).

Re claim 15:
15. The captioning relay of claim 1 wherein the administrator module receives streaming captions back from each of the captioning resources and divides the streaming captions into call specific segments that are transmitted to AU devices associated with the calls (Wittenstein, [0070], “correlator 802 compares presented utterances 805 with utterance transcriptions 806 on the fly as they are produced, and timestamps the transcription fragments in synchrony with the original audio”; [0056], “the transcription job processor further divides uniform utterances into incoherently brief snippets”; [0058]; [0065], “dividing an utterance from a single speaker, source separator 701 locates utterance boundaries during silences if possible”).

Re claim 17:
17. The captioning relay of claim 1 wherein the administrator module inserts segment markers between different voice signal segments prior to providing those segments to the captioning resources, the segment markers including words that are captioned and recognizable by the administrator module as markers when captions are received back from the captioning resources so that the administrator module can separate the captions into caption segments (Wittenstein, [0070], “correlator 802 compares presented utterances 805 with utterance transcriptions 806 on the fly as they are produced, and timestamps the transcription fragments in synchrony with the original audio”; [0056], “the transcription job processor further divides uniform utterances into incoherently brief snippets”; [0058]).

Claims 3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenstein et al. (US 2011/0087491 A1) in view of Boes et al. (US 2010/0204989 A1) as applied to claims 1 and 4 above, and further in view of Lillard et al. (US 9,848,082 B1).
Re claim 3:
Wittenstein does not explicitly disclose round robin.  Lillard teaches a system is disclosed that assists contact center agents with servicing customer enquiries (Lillard, Abstract).  Lillard further teaches 3. The captioning relay of claim 1 wherein the administrator module provides voice signal segments to captioning resources in a round robin fashion (Lillard, from col. 24, line 20).  Therefore, in view of Lillard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Wittenstein, by providing the round robin approach as taught by Lillard, since cyclically load balancing technique is simple and useful in high traffic situations where end users can evenly distribute the server load.

Re claim 5:
5. The captioning relay of claim 4 wherein the relay further comprises a plurality of call assistant (CA) workstations where CAs correct errors in in at least some of the ASR generated captions and, wherein, the administrator module provides at least a subset of the caption segments that need to be corrected to CA workstations, the administrator module providing each caption signal segment to be corrected from each call to any one of the CA workstations to for correction without regard to which CA workstation corrected prior captions generated during the call (Wittenstein, [0068], “For subsequent correction passes by scopists, dictation editors, proofreaders, and other editors, the utterance presenter initially presents the relevant section of merged transcription 109 from previous passes, where ambiguous or partially intelligible phrases”).

The combination of Wittenstein and Boes teaches provides the voice signal segments in a first in, first out order to the captioning resources.  Wittenstein does not explicitly disclose arrange the CA workstations in a first in, first out order.  Lillard et al. (US 9,848,082 B1) teaches the missing limitation (Lillard, col. 24, lines 20 – 37, “This approach distributes voice messaging service requests to a pool of available agents based on an equitable manner of some sort, which in this case is a round-robin approach. Specifically, in one embodiment, an ordered list of agents are defined and the first voice message is handled by the first agent on the list, the second voice message on the second agent on the list, etc.”).  Therefore, in view of Lillard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in Wittenstein, by providing the FIFO queue as taught by Lillard, since it was known in the art to use FIFO queue to provide a fair system which applies the first come, first server principle. 

Re claim 18:
18.  Wittenstein teaches a captioning relay for captioning hearing user (HU) voice signals of HU's that use HU communication devices to participate in voice communication calls with assisted users (AUs) that use AU communication devices, each call including at least one HU generating voice signals that are transmitted from an HU communication device to at least one AU communication device (Wittenstein, [0059], “the transcriber management system serves as a telephone exchange bridging conversations to be transcribed”; [0047], “For machine transcribers on local or remote systems under the transcription system's control or in a server cloud”; Abstract, “speech transcription”; [0005], “management of a varying pool of human and machine transcribers”), the relay comprising: 
(i) a plurality of separate captioning resources, each captioning resource configured to receive voice signal segments and generate captions corresponding to the received voice signal segments, captioning resources that are not currently captioning a voice signal segment being in a standby mode (Wittenstein, fig. 5, “Transcribers”; [0036], “is able to be contacted to stand by for a request to transcribe an utterance”; [0035], “The transcriber readiness levels may include potential 301, candidate 302, registered 303, on-call 304, on-duty 305, active 306, and busy 307, of which the candidate level is the lowest-level state tracked, and busy is the highest”); 
(ii) a captioning administrator module that receives HU voice signal segments corresponding to a plurality of separate ongoing calls between HUs and AUs and that provides the voice signal segments in without regard to which captioning resource captioned prior voice signal segments generated during any of the calls (Wittenstein, [0026] – [0028]; i.e., [0026], “Transcription forecaster 101 computes transcription forecasts … based on previous and scheduled transcription jobs 105 and other information”; [0027], “Transcription allocator 102 breaks down scheduled transcription jobs … scheduling, and distribution of scheduled and forecast”; the transcriber is selected based on previous jobs, transcriber characteristics and anticipate (forecast) the demand for transcription before the transcription job is assigned) and, the administrator module further receiving caption segments back from the captioning resources and providing those captioning segments to AU devices associated with the calls that generated corresponding HU voice signal segments (Wittenstein, [0071], “transcription manager 104 waits until each utterance transcription 806 is finished before feeding the completed transcription to the transcription merger”; fig. 8, 806, 804; 806 – Utterance Transcription transfer to Transcription Merger before sending to the user), the administrator module further receiving caption segments back from the captioning resources and providing those captioning segments to AU devices associated with the calls that generated corresponding HU voice signal segments (Wittenstein, [0071], “transcription manager 104 waits until each utterance transcription 806 is finished before feeding the completed transcription to the transcription merger”; fig. 8, 806, 804; 806 – Utterance Transcription transfer to Transcription Merger before sending to the user); and 
wherein the number of captioning resources is less than the number of ongoing calls (Wittenstein, [0053]; [0027], “enters the scheduled transcription tasks into a queue as queued transcription tasks”; [0049], “there are more enrollees awaiting transcription work than the transcription system is expected to be able to provide for”).

Wittenstein teaches the scheduled transcription tasks are organized into a queue as queued transcription tasks (Wittenstein, [0027]).  Wittenstein does not explicitly disclose the limitation: provides the voice signal segments in a first in, first out order to the captioning resources.  Boes et al. (US 2010/0204989 A1) teaches a distributed dictation/transcription system (Boes, Abstract).  Boes teaches the limitation: provides the voice signal segments in a first in, first out order to the captioning resources (Boes, [0061], “the next job may be the next job in the queue based on a first in, first out queue, a priority ranking, or other associated methodology to assign jobs”; Abstract, “A job queue at the dictation manager holds the queues the audio to be provided to the dictation servers. The dictation manager reviews all jobs in the job queue and send audio with a user profile matching a user profile already uploaded to the dictation server regardless of whether the matching audio is next in the job queue”).  Therefore, in view of Boes, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in Wittenstein, by providing the FIFO queue as taught by Boes, since it was known in the art to use fifo queue to provide a fair system which applies the first come, first server principle. 

Wittenstein does not explicitly disclose round robin.  Lillard teaches a system is disclosed that assists contact center agents with servicing customer enquiries (Lillard, Abstract).  Lillard further teaches 3. The captioning relay of claim 1 wherein the administrator module provides voice signal segments to captioning resources in a round robin fashion (Lillard, from col. 24, line 20).  Therefore, in view of Lillard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Wittenstein, by providing the round robin approach as taught by Lillard, since cyclically load balancing technique is simple and useful in high traffic situations where end users can evenly distribute the server load.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenstein et al. (US 2011/0087491 A1) in view of Boes et al. (US 2010/0204989 A1) as applied to claim 15 above, and further in view of Sureka et al. (US 2006/0095575 A1).
Re claim 16
Wittenstein does not explicitly disclose transmitting silence signal to maintain a connection.  Sureka et al. (US 2006/0095575 A1) teaches an interactive assistant for managing telephone communications and services (Sureka, Abstract).  Sureka further teaches wherein the captioning administrator module transmits silence to each of the standby ASRs to maintain connections to those ASRs while the ASRs remain in standby mode (Sureka, [0062], “The voice recognition function 416 may receive and interpret dictation, or recognize spoken commands”; [0154], “Active-call interface 1500 may also include a mute control 1508 … associated with each call participant. With controls 1508 and 1512, users are able to mute, unmute … call participants on an individual basis …”; [0166], “By selecting a mute control 1512, the user is able to toggle between a mute and an unmute setting for each of the call participants. This allows users to selectively choose which call participants will be allowed to hear audible communications from the users”; selecting a mute control silent a call participant while maintaining an active call).  Therefore, in view of Sureka, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method / sytem described in Wittenstein, by providing the mute control as taught by Sureka, since it was known in the art to provide mute function to put a phone call on-hold.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenstein et al. (US 2011/0087491 A1) In view of Bijl et al. (US 6366882 B1).
Re claim 20:
Bijl teaches a speech-to-text conversion system which comprises a plurality of user terminals for recording speeches, at least one automatic speech recognition processor to generate text from recorded speeches, and communication links to return corresponding texts to respective users (Bijl, Abstract).  Bijl teaches 20. The captioning relay of claim 19 wherein the number of captioning resources available is maintained within a range between 40% and 80% of the total number of ongoing calls (Bijl, fig. 1 show 4 terminals and 3 Speech Recognition processors: 3 to 4 ratios = 75% of the total ongoing calls; col. 6, lines 45 – 48, “the server 6 acts to queue the speech-to-text conversion jobs and assign them to the various speech recognition computers 8”).  Therefore, in view of Bijl, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Wittenstein, by providing the ratio of 3:4 as taught by Bijl, since one of an ordinary skill in the art would have choose an adjust ratio between transcribers and callers to optimize the cost of the transcribers and wait time for the customers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715